UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported): March 17, 2017 8point3 Energy Partners LP (Exact name of registrant as specified in its charter) Delaware 1-37447 47-3298142 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 77 Rio Robles San Jose, California (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(408) 240-5500 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2): ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. Removal of Director On March 17, 2017, 8point3 Holding Company, LLC (“Holdings”), the sole member of 8point3 General Partner, LLC (the “General Partner”), which is the general partner of 8point3 Energy Partners LP (the “Partnership”), removed Ty P. Daul from the Board of Directors of the General Partner (the “Board”) effective March 17, 2017. Holdings removed Mr. Daul from the Board pursuant to the exercise by SunPower Corporation (“SunPower”) of its right to request the removal of any director that SunPower had designated to serve on the Board. There were no disagreements between Mr. Daul and the General Partner or any officer or director of the General Partner which led to Mr. Daul’s removal from the Board. Appointment of Director
